Citation Nr: 9925222
Decision Date: 09/02/99	Archive Date: 11/08/99

DOCKET NO. 96-27 475A              DATE SEP 02, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUES

1. Entitlement to service connection for a heart disorder, claimed
as secondary to post-traumatic stress disorder.

2. Entitlement to an evaluation in excess of 30 percent for post-
traumatic stress disorder (PTSD).

REPRESENTATION 

Appellant represented by: Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL 

Appellant, Appellant's spouse

ATTORNEY FOR THE BOARD 

D. M. Fogarty, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to May 1970.

The Board notes that the RO apparently viewed the VA Form 21-4138,
dated March 31, 1996, as a notice of disagreement to the October
1995 rating decision granting a 10 percent disability evaluation
for PTSD. It also appears that the RO construed the July 22, 1996,
VA Form 9 as an adequate substantive appeal on this issue to the
statement of the case dated June 14, 1996.

In a February 1999 rating decision, the Regional Office (RO) denied
service connection for a skin condition and peripheral neuropathy
as a result of exposure to herbicides. The RO also denied service
connection for an immune system disorder and entitlement to
individual unemployability. At the time of this decision, a notice
of disagreement as to the February 1999 rating decision had not
been filed by the veteran, nor have the issues been certified for
appeal. In a December 1997 rating decision, the RO denied service
connection for heart disease secondary to tobacco use and for
chronic bronchitis secondary to tobacco use. The RO also denied
service connection for nicotine dependence. A review of the claims
folder reflects that a notice of disagreement as to the December
1997 rating decision has not been filed by the veteran. Thus, those
issues are not before the Board of Veterans' Appeals (Board) for
consideration. 38 C.F.R. 20.101, 20.201 (1998).

- 2 -

FINDINGS OF FACT

1. Competent medical evidence of a nexus between the veteran's
heart disorder and PTSD has not been presented.

2. The veteran's PTSD is currently manifested by occupational and
social impairment with occasional decrease in work efficiency and
intermittent periods of inability to perform occupational tasks,
due to symptoms of depressed mood, anxiety, suspiciousness, and
chronic sleep impairment.

CONCLUSIONS OF LAW

1. The claim for service connection for a heart disorder, claimed
as secondary to PTSD, is not well grounded. 38 U.S.C.A. 5107 (West
1991).

2. The criteria for an evaluation in excess of 30 percent for PTSD
have not been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R.
4.6, 4.130, Diagnostic Code 9411 (1996 & 1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Service Connection for Heart Disorder

Factual Background

Upon Department of Veterans Affairs (VA) examination dated in
December 1991, the veteran's cardiovascular system was evaluated as
normal.

- 3 - 

Relevant private treatment records dated from December 1992 to
November 1994 reflect complaints of burning in the chest area,
weakness, shortness of breath, nausea, and cold sweats. Various
assessments of unstable angina, exertional chest pain suggestive of
anginal episodes consistent with underlying coronary artery
disease, hyperglycemia probably secondary to stress,
hyperlipidemia, vitamin B 12 deficiency, and pernicious anemia were
noted. The records further reflect that cardiac catheterization and
angioplasty procedures were performed.

Relevant private radiology records dated from December 1992 to
November 1994 reflect radiology impressions of no acute cardiac or
pulmonary abnormality in 1992, a normal chest in 1992, and no
cardiomegaly and no congestive failure in 1994.

Upon VA Agent Orange examination dated in April 1995, the veteran
complained of coronary artery disease. The examiner noted fairly
good breath sounds, distant heart sounds, a regular rhythm and a
normal electrocardiogram.

VA treatment records dated from June 1997 to December 1997 reflect
complaints of sharp chest pain, dizziness, sweating, weakness in
the legs, and shortness of breath. Various impressions of unstable
angina and coronary artery disease were noted.

At his hearing before a member of the Board in January 1998, the
veteran testified that the stress from his PTSD caused him to have
chest pains and made his heart disorder worse. (Transcript, pages
5, 7). The veteran also testified he had an angioplasty procedure
done twice, but he had never had heart surgery. (Transcript, page
15).

Upon VA general examination dated in February 1998, the examiner
noted that the available medical records had been reviewed. The
veteran complained of shortness of breath and stated he did
experience anginal symptoms at times. The veteran reported that
when he experienced anginal symptoms he would stop and rest or take
nitroglycerin for relief. Relevant diagnoses of arteriosclerotic
(coronary) heart disease, "post status angioplastic procedure"
right coronary artery,1992, anginal symptoms, cardiac status good
at present and prognosis good with continued

- 4 -

treatment; history of hyperlipidemia; possibly mild chronic
obstructive pulmonary disease secondary to long time cigarette
smoking; and a vitamin B 12 deficiency were noted. As to the
etiology of the veteran's heart disorder, the examiner opined that
his coronary disease was probably the result of multiple factors
including hyperlipidemia and long time excessive smoking.

Analysis

The veteran contends his heart disorder is related to and
aggravated by his service-connected PTSD.

Basic entitlement to disability compensation may be established for
a disability resulting from personal injury suffered or disease
contracted in the line of duty or for aggravation of a preexisting
injury suffered or disease contracted in the line of duty. 38
U.S.C.A. 1110 (West 1991). Service connection may also be granted
for any disease diagnosed after discharge, when all the evidence,
including that pertinent to service, establishes that the disease
was incurred in service. 38 C.F.R. 3.303(d)(1998).

Service connection may be granted for a disability which is
proximately due to or the result of a service-connected disease or
injury. 38 C.F.R. 3.310(a). Secondary service connection may also
be granted for a disorder aggravated by a service- connected
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Following a review of the evidence of record, the Board concludes
that service connection for a heart disorder, claimed as secondary
to PTSD, is not warranted. Although the medical evidence presented
reflects treatment for a heart disorder since 1992, competent
medical evidence of a nexus between the veteran's heart disorder
and PTSD has not been presented. Upon VA examination dated in
February 1998, the examiner opined that the veteran's coronary
disease was probably the result of multiple factors including
hyperlipidemia and long time excessive smoking. Unfortunately, the
claim for service connection for a heart disorder secondary to PTSD
is supported solely by the contentions of the veteran.

- 5 -

However, the United States Court of Appeals for Veterans Claims
(known as the United States Court of Veterans Appeals prior to
March 1, 1999) has made clear that a lay party is not competent to
provide probative evidence as to matters requiring expertise
regarding specialized medical knowledge, skill, training, or
education. Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).
Consequently, the veteran's lay assertion that his heart disorder
is related to and aggravated by his PTSD is neither competent nor
probative of the issue in question. While the veteran is competent
to testify regarding the symptoms he has experienced, he is not
competent to diagnose the etiology of his own heart disorder. See
Cromley v. Brown, 7 Vet. App. 3 76, 3 79 (1995); Boeck v. Brown, 6
Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. App. 136,140
(1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray v.
Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93-95
(1993); and Clarkson v. Brown, 4 Vet. App. 565, 657 (1993).

Thus, in the absence of competent medical evidence of a nexus
between the veteran's heart disorder and PTSD, the claim is not
well grounded and must be denied.

II. Increased Evaluation for PTSD

Factual Background

Service personnel records reflect the veteran received numerous
citations and awards, including the Vietnam Service Medal, Vietnam
Campaign Medal, and the National Defense Service Medal.

Upon VA examination dated in December 1991, the examiner noted the
veteran showed signs of depression, and his thought content
revealed anxiety both free and fixed. Sleep disturbances and
nightmares related to Vietnam were also noted. The veteran admitted
to previous suicidal thoughts. Some increased irritability and a
lowered tolerance for stress were also noted. A diagnosis of mild,
chronic PTSD was noted. Incapacity was noted as mild, possibly
moderate, for most employment.

- 6 -

In a June 1992 rating decision, the RO denied service connection
for PTSD.

Upon VA PTSD examination dated in September 1995, the examiner
noted the veteran was tearful when talking about memories of
Vietnam and the things he saw while there. Affect was noted as
"moderate tension and anxiety, free floating and bound," mood was
noted as moderately depressed without suicide attempts, just mild
thoughts of it. It was noted the veteran cried for relief, did not
look forward to anything, and isolated himself. The examiner noted
the veteran tended to use denial, avoid feelings, and took the
position that he just had to endure things. The examiner also noted
no psychosis, delusion, hallucination, or organicity. Intellect was
noted as average; memory was noted as good. Judgment was noted as
good and insight was noted as slight. An impression of mild chronic
PTSD was noted. The examiner noted the veteran's incapacity to work
was mild, and incapacity to socialize was moderate.

In an October 1995 rating decision, the RO granted service
connection for PTSD, evaluated as 10 percent disabling, effective
March 1995.

A VA mental health clinic diagnostic interview dated in November
1995 reflects the veteran suffered from nightmares about every one
to two months, signs of hyperarousal and jumping to safety at the
sound of jets or other loud noises, and a depressed mood. The
veteran reported becoming very angry and occasionally violent when
his "buttons [were] pushed." The veteran also reported avoiding
contact with people to some extent. The veteran's mood was noted as
depressed and irritable; affect was noted as mood congruent, mildly
restricted, and often tearful when talking about past traumas. The
veteran denied suicidal ideation, homicidal ideation,
hallucinations, obsessions or compulsions, experiences of
disassociation, and panic attacks outside of PTSD symptomatology.
The veteran reported feeling paranoid sometimes about people
thinking badly of him and being against him. Flashback reactions
with hypervigilance were also reported. The veteran reported
feelings of worthlessness, hopelessness, and guilt about having
survived. Sleep was noted as 4 to 6 hours. The examiner noted the
veteran's

- 7 -

overworking and lack of sleep could be explained as a coping
mechanism to avoid dreaming and forgetting feelings. The examiner
also noted the veteran had managed to function, raise a family, and
work. He was also able to stop drinking and never used drugs. It
was noted the veteran had survivor guilt. A relevant diagnosis of
PTSD, major depressive disorder, rule out bipolar disorder was
noted.

In a June 1996 rating decision, the RO increased the veteran's
disability evaluation for PTSD to 30 percent, effective March 1995.

VA treatment records dated from June 1996 to March 1997 reflect a
June 1996 notation that the veteran's depression was in full
remission and PTSD symptomatology had improved markedly on
medication and with individual therapy every other week. The
veteran's mood was noted as good with a full range affect. Judgment
and insight were also noted as good. An August 1996 clinical record
reflects a notation that the veteran was fired from his job for
pulling out a knife on a client. It was also noted the veteran quit
taking his medication. In a September 1996 record, it was noted the
veteran was irritable and having difficulty handling his anger and
frustrations. It was also noted the veteran still refused
medication. A January 1997 record reflects the veteran was once
again taking his medication and was doing better.

Relevant VA treatment records dated from June 1997 to December 1997
reflect continued treatment for PTSD with medication and therapy
sessions. A July 1997 record reflects a notation that the veteran's
current condition was stable and he was able to work without any
particular restrictions.

At his hearing before a member of the Board in January 1998, the
veteran testified that he had held between 25-27 jobs since his
discharge from service. His primary occupation was that of a truck
driver. (Transcript, page 8). The veteran testified he had held so
many jobs because he had a bad temper and a tendency to let people
get under his skin. (Transcript, page 8). The veteran also
testified he was currently employed, but it was just a matter of
time before he became cross with someone. (Transcript, page 9). The
veteran testified he did not sleep well, worked long hours,

8 -

and kept weapons in his house, although they were locked up.
(Transcript, page 10). The veteran testified he did not have a very
good social life, only a few close friends. The veteran stated he
very seldom went out to eat or a movie and he did not go shopping.
The veteran also testified to nightmares about his Vietnam
experience which would wake him up at night. The veteran testified
to flashbacks to Vietnam during the day also. (Transcript, pages
11-12). The veteran also testified he did not hunt. (Transcript,
page 18). The veteran's spouse testified that the veteran did not
sleep well and had very little social interaction with others.
(Transcript, page 13).

Upon VA PTSD examination dated in February 1998, the veteran
complained of waking during the night, nightmares, and thoughts of
Vietnam on a daily basis. It was noted the veteran continued to
ruminate about hurting others and had numerous weapons, which he
kept locked up. The veteran reported thoughts of suicide but no
plan, and some depression. The examiner noted the veteran handled
simple mathematics, similarities and differences,, and proverbs
reasonably well. The examiner also noted the veteran was able to
speak normally and organize and express himself. Affect was noted
as mild to moderate tension, mood was noted as moderate depression.
The examiner noted no psychosis, delusions, hallucinations, or
organicities. Intellect, memory, and judgment were noted as good.
Insight was noted as slight. The examiner noted a diagnosis of
chronic PTSD with a Global Assessment of Functioning score of 70.

Analysis

In general, an allegation of increased disability is sufficient to
establish a well-grounded claim seeking an increased rating.
Proscelle v. Derwinski, 2 Vet. App. 629 (1992). The Board finds
that the facts relevant to the issues on appeal have been properly
developed and that the statutory obligation of VA to assist the
veteran in the development of his claim has been satisfied. 38
U.S.C.A. 5107(a).

Disability evaluations are determined by the application of VA's
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part
4 (1998). The percentage

- 9 -

ratings contained in the Rating Schedule represent, as far as can
be determined, the average impairment in earning capacity resulting
from diseases and injuries incurred or aggravated during military
service and their residual conditions in civil occupations. 38
U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1 (1998). Separate
diagnostic codes identify the various disabilities. In determining
the disability evaluation, VA has a duty to acknowledge and
consider all regulations which are potentially applicable based
upon the assertions and issues raised in the record and to explain
the reasons and bases for its conclusions. Schaftath v. Derwinski,
1 Vet. App. 589 (1991). These regulations include 38 C.F.R. 4.1 and
4.2 (1998) which require the evaluation of the complete medical
history of the claimant's condition. These regulations operate to
protect claimants against adverse decisions based on a single,
incomplete, or inaccurate report, and to enable VA to make a more
precise evaluation of the level of the disability and of any
changes in the condition. Schafrath, 1 Vet. App. at 593-94 (1991).

PTSD is rated under the portion of the Schedule for Rating
Disabilities that pertains to mental disorders. Prior to November
7, 1996, PTSD was rated under 38 C.F.R. 4.132. Effective November
7, 1996, the rating schedule for mental disorders was amended and
redesignated as 38 C.F.R. 4.130. See 61 Fed. Reg. 52700 (Oct. 8,
1996). The evaluation criteria have substantially changed in the
new rating schedule and now focus on the individual symptoms as
manifested throughout the record, rather than on medical opinions
characterizing overall social and industrial impairment as mild,
definite, considerable, severe, or total.

The Court has held that where the law or regulation changes after
the claim has been filed, but before the administrative or judicial
process has been concluded, the version most favorable to the
veteran applies unless Congress provided otherwise or permitted the
VA Secretary to do otherwise and the Secretary did so. Karnas v.
Derwinski, 1 Vet. App. 308 (1991). In light of the fact that the
veteran filed his claim before November 7, 1996, the Board will
evaluate his psychiatric disability in light of both the new and
old criteria.

- 10-

Under the current rating criteria found in 38 C.F.R. 4.130,
Diagnostic Code 9411 (1998), a 30 percent evaluation is warranted
for PTSD with occupational and social impairment with occasional
decrease in work efficiency and intermittent periods of inability
to perform occupational tasks (although generally functioning
satisfactorily, with routine behavior, self-care, and conversation
normal), due to such symptoms as: depressed mood, anxiety,
suspiciousness, panic attacks (weekly or less often), chronic sleep
impairment, and mild memory loss (such as forgetting names,
directions, recent events).

A 50 percent evaluation is warranted for PTSD with occupational and
social impairment with reduced reliability and productivity due to
such symptoms as: flattened affect; circumstantial, circumlocutory,
or stereotyped speech; panic attacks more than once a week;
difficulty in understanding complex commands; impairment of short-
and long-term memory (e.g., retention of only highly learned
material, forgetting to complete tasks); impaired judgment;
impaired abstract thinking; disturbances of motivation and mood;
and difficulty in establishing and maintaining effective work and
social relationships. See 38 C.F.R. 4.130, Diagnostic Code 9411
(1998).

A 70 percent evaluation is warranted for PTSD with occupational and
social impairment with deficiencies in most areas such as work,
school, family relations, judgment, thinking, or mood, due to such
symptoms as: suicidal ideation; obsessional rituals which interfere
with routine activities; speech intermittently illogical, obscure
or irrelevant; near-continuous panic or depression affecting the
ability to function independently, appropriately and effectively;
impaired impulse control (such as unprovoked irritability with
periods of violence); spatial disorientation; neglect of personal
appearance and hygiene; difficulty in adapting to stressful
circumstances (including work or a work-like setting); and
inability to establish and maintain effective relationships. See 38
C.F.R. 4.130, Diagnostic Code 9411 (1998).

A 100 percent evaluation is warranted for PTSD with total
occupational and social impairment, due to symptoms such as the
following: gross impairment in thought

- 11 -

processes or communication; persistent delusions or hallucinations;
grossly inappropriate behavior; persistent danger of hurting self
or others; intermittent inability to perform activities of daily
living (including maintenance of minimal personal hygiene);
disorientation to time or place; and memory loss for names of close
relatives, own occupation, or own name. See 38 C.F.R. 4.130,
Diagnostic Code 9411 (1998).

Under the former rating criteria for PTSD, 38 C.F.R. 4.132,
Diagnostic Code 9411 (1995), a 30 percent evaluation is assigned
when there is definite impairment in the ability to establish or
maintain effective or wholesome relationships with people and the
psychoneurotic symptoms result in such reduction in initiative,
flexibility, efficiency and reliability levels as to produce
definite industrial impairment. A 50 percent evaluation is assigned
when the ability to establish or maintain effective or favorable
relationships with people is considerably impaired, and by reason
of psychoneurotic symptoms the reliability, flexibility and
efficiency levels are so reduced as to result in considerable
industrial impairment.

A 70 percent rating is warranted when the ability to establish and
maintain effective or favorable relationships with people is
severely impaired, and the psychoneurotic symptoms are of such
severity and persistence that there is severe impairment in the
ability to obtain or retain employment. A 100 percent rating is
warranted when the attitudes of all contacts except the most
intimate are so adversely affected as to result in virtual
isolation in the community, and totally incapacitating
psychoneurotic symptoms bordering on gross repudiation of reality
with disturbed thought or behavioral processes associated with
almost all daily activities such as fantasy, confusion, panic and
explosions of aggressive energy resulting in profound retreat from
mature behavior, and demonstrable inability to obtain or retain
employment. 38 C.F.R. 4.132, Diagnostic Code 9411 (1995).

Words such as "considerable" and "severe" are not defined in the VA
Schedule for Rating Disabilities. Rather than applying a mechanical
formula, the Board must evaluate all of the evidence to the end
that its decisions are "equitable and just." 38 C.F.R. 4.6 (1998).
It should also be noted that use of terminology such as

- 12 -

"mild" by VA examiners and others, although evidence to be
considered by the Board, is not dispositive of an issue. All
evidence must be evaluated in arriving at a decision regarding an
increased rating. 38 C.F.R. 4.2, 4.6 (1998).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the
term "definite" in 38 C.F.R. 4.132 was "qualitative" whereas the
other terms were "quantitative" in character, and invited the Board
to construe the term "definite" in a manner that would quantify the
degree of impairment. The General Counsel concluded that the term
"definite" is to be construed as "distinct, unambiguous, and
moderately large in degree." It represents a degree of social and
industrial inadaptability that is "more than moderate but less than
large." VA O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993). The Board is
bound by this interpretation of the word "definite." 38 U.S.C.A.
7104(c) (West 1991).

Additionally, employment is a factor that must be considered with
regard to the evaluation of mental disorders. Prior to November 7,
1996, 3 8 C.F.R. 4.130 provided that the severity of the disability
was based upon actual symptomatology, as it affected social and
industrial adaptability, and that two of the most important
determinants of disability were time lost from gainful work and
decrease in work efficiency. It was further provided that the
rating board must not underevaluate the emotionally sick veteran
with a good work record. 38 C.F.R. 4.130 (effective prior to
November 7, 1996).

In the instant case, the veteran is technically not seeking an
increased rating, since his appeal arises from the original
assessment of a disability rating. When a veteran is awarded
service connection for a disability and subsequently appeals the
initial assessment of a rating for that disability, the claim
continues to be well grounded. Fenderson v. West, 12 Vet. App. 119
(1999); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in the
appeal of an initial assignment of a rating disability was not
limited to that reflecting the then current severity of the
disorder. Cf Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In that

- 13 -

decision, the Court also discussed the concept of the "staging" of
ratings, finding that, in cases where an initially assigned
disability evaluation has been disagreed with, it was possible for
a veteran to be awarded separate percentage evaluations for
separate periods based on the facts found during the appeal period.

When there is a question as to which of two evaluations should be
applied to a disability, the higher evaluation will be assigned if
the disability picture more nearly approximates the criteria
required for that rating. Otherwise, the lower rating will be
assigned. 38 C.F.R. 4.7 (1998).

Following a comprehensive review of the record, the Board concludes
that an evaluation in excess of 30 percent is not warranted at this
time under either the old or the new criteria. The veteran's PTSD
is currently manifested by depression, anxiety, and sleep
difficulties resulting in occasional periods of inability to
perform job tasks. A VA mental health clinic diagnostic interview
dated in November 1995 reflects the veteran's mood was depressed
and irritable. The veteran denied suicidal ideation, homicidal
ideation, hallucinations, obsessions or compulsions, experiences of
disassociation, and panic attacks outside of PTSD symptomatology.
The veteran did report feeling paranoid at times, nightmares, and
sleep difficulties. The veteran also reported flashback reactions
with hypervigilance, feelings of worthlessness, hopelessness, and
guilt about having survived. VA treatment records dated in June
1996 reflect the veteran's mood was good with a full range affect,
judgment and insight were also noted as good. An August 1996 VA
clinical record notes the veteran was fired from his job for
pulling a knife on a client. However, a VA treatment record dated
in July 1997 reflects the veteran's current condition was stable
and he was able to work without any particular restrictions.

Upon VA PTSD examination dated in February 1998, the veteran
complained of waking during the night, nightmares, and thoughts of
Vietnam on a daily basis. The veteran reported some depression and
thoughts of suicide, but no plan. The examiner noted the veteran
continued to ruminate about hurting others. The veteran handled
simple mathematics, similarities and differences, and proverbs
reasonably well. Affect was noted as mild to moderate tension and
mood was noted as

- 14 -

moderate depression. The examiner noted no psychosis, delusions,
hallucinations, or organicities. Intellect, memory, and judgment
were noted as good.

The Board concludes these symptoms more nearly approximate to a 30
percent evaluation under the new schedular criteria in that they
demonstrate occupational and social impairment with occasional
decrease in work efficiency and intermittent periods of inability
to perform occupational tasks, due to symptoms of depressed mood,
anxiety, suspiciousness, and chronic sleep impairment.

Additionally, the Board concludes these symptoms are consistent
with a 30 percent evaluation under the old criteria in that they
demonstrate definite impairment in the ability to establish and
maintain effective and wholesome relationships due to symptoms
resulting in reduction in initiative, flexibility, efficiency and
reliability levels so as to produce definite industrial impairment.
The most contemporary medical evidence reflects the veteran is
generally functioning satisfactorily with routine behavior, self-
care, and normal conversation. The February 1998 examiner concluded
that, except for "slight" insight, no other specific impairment was
assessed as more than moderate.

The most recent medical evidence is silent for symptoms of
flattened affect; circumstantial, circumlocutory, or stereotyped
speech; panic attacks more than once a week; difficulty
understanding complex commands; impairment of short and long term
memory; impaired judgment; impaired abstract thinking; and
disturbances of motivation and mood. The evidence is further silent
for psychoneurotic symptoms resulting in reduced reliability,
flexibility, and efficiency levels so as to result in considerable
industrial impairment or psychoneurotic symptoms of such severity
and persistence that there is severe impairment in the ability to
obtain or retain employment.

The Board notes that the percentage ratings under the Schedule are
representative of the average impairment in earning capacity
resulting from diseases and injuries. 38 C.F.R. 4.1 (1998)
specifically sets out that "[g]enerally, the degrees of disability
specified are considered adequate to compensate for considerable
loss of

- 15 -

working time from exacerbations or illnesses proportionate to the
severity of the several grades of disability." In the present case,
there is no evidence the veteran's PTSD results in marked
interference with employment or frequent periods of
hospitalization. Accordingly, consideration of 38 C.F.R.
3.321(b)(1) is not warranted in the absence of an exceptional or
unusual disability picture.

Finally, the Board has considered all of the evidence, to include
service medical records and post-service medical records as well.
A disability evaluation in excess of 30 percent is denied based
upon the totality of the evidence, without predominate focus on the
recent evidence of record. Such review is consistent with the
Court's decision in Fenderson.

ORDER 

Service connection for a heart disorder, claimed as secondary to
PTSD, is denied. An evaluation in excess of 30 percent for PTSD is
denied.

John E. Ormond, Jr. 
Member, Board of Veterans' Appeals

- 16 -


